Citation Nr: 1638095	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or on the basis of being housebound.


REPRESENTATION

Veteran represented by:  New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel






INTRODUCTION

The Veteran had active service from February 1943 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2016, the Veteran was scheduled for a videoconference hearing to be held in March 2016 before a Veterans Law Judge.  He did not report for his scheduled hearing and, thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.702 (2015).

In various correspondence, the Veteran suggested that he wished to withdraw his appeal.  In May 2016, the Board wrote to the Veteran and asked him whether he wishes to withdraw his appeal.  In July 2016, the Veteran's daughter informed the Board that the Veteran did not wish to withdraw his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has various service-connected disabilities with a combined rating of 100 percent and with none of the disabilities being individually rated as 100 percent disabling.  The AOJ denied the claim on the basis that the Veteran did not have a single service-connected disability rated as 100 percent disabling.  Although the statute and regulations explicitly provide that a single service-connected disability rated as 100 percent disabling is required for special monthly compensation based on housebound status, the statute and regulations governing special monthly compensation based on aid and attendance do not have such explicit requirement.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).  Therefore, the Board finds that the plain language of  38 U.S.C.A. § 1114 (West 2014) and 38 C.F.R. §§ 3.350, 3.352 (2015) controls and that the Veteran is potentially entitled to special monthly compensation based on aid and attendance even though he does not have a single service-connected disability rated as 100 percent disabling.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

The Veteran has not been afforded a VA examination to determine his eligibility for special monthly compensation for aid and attendance, and one is necessary for the adjudication of this claim.

The Veteran has been treated at the James J. Howard Community Clinic (Brick, New Jersey VA community-based outpatient clinic) and the VA NY Harbor Healthcare System.  The AOJ should obtain outstanding records from those facilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his psychiatric disorders, lumbar spine disability, bilateral knee disabilities, bilateral hearing loss, and tinnitus.  Regardless of his response, obtain all records from the James J. Howard Community Clinic (Brick, New Jersey VA community-based outpatient clinic) from 2011 to September 2012 and from the VA NY Harbor Healthcare System from May 2012 to February 2013 and from March 2014 to the present.

2.  After the above development has been completed, afford the Veteran an aid and attendance examination to determine the current nature and severity of his service-connected disabilities.  The claims folder is to be made available to the examiner to review. 

The examiner should be advised that the Veteran is service-connected for depressive disorder, posttraumatic stress disorder, degenerative joint disease of the lumbar spine, bilateral internal derangement of the knees, bilateral degenerative joint disease of the knees, bilateral hearing loss, and tinnitus.

The examiner must opine on whether there is a 50 percent or better probability that any service-connected disability or combination of service-connected disabilities prevent him from performing functions of self care to include his ability to dress or undress himself, to keep himself ordinarily clean and presentable, adjusting any special prosthetic or orthopedic applications that normal people would be able to adjust without aid, to feed himself, and to attend to the wants of nature.   

The examiner must also opine on whether there is a 50 percent or better probability that the Veteran has physical or mental incapacity due to any of his service-connected disabilities or combination thereof that renders him unable to protect himself from hazards or dangers incident to his daily environment.  

A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must readjudicate the issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



